Citation Nr: 0809713	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-32 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran. 


REPRESENTATION

Appellant represented by:	Christopher R. Macaraeg, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1967 to August 
1987.  He died in April 1998.  The appellant is claiming 
recognition as surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
April 2005.  A statement of the case was issued in July 2005, 
and a substantive appeal was received in September 2005.  The 
appellant failed to report for a Board hearing scheduled for 
February 2008 at her request.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case present complex legal questions, and the Board 
finds that an appropriate legal opinion from VA's Regional 
Counsel is necessary to ensure the correct application of the 
law to the facts.  

Briefly, it appears that the veteran participated in a 
marriage ceremony with J.C. in June 1970 in the Philippines.  
It also appears that the veteran may have become a 
naturalized United States citizen in 1974 or 1975.  In July 
1979, the veteran obtained a divorce from J.C. in the 
Superior Court of California, County of Ventura.  In December 
1979, the veteran then participated in a marriage ceremony 
with the appellant in the Philippines.  The veteran was 
discharged from the United States Navy in August 1987 in 
Virginia Beach, Virginia.  His discharge papers show a 
Virginia mailing address.  The veteran died in April 1998 in 
Virginia Beach, Virginia.  His death certificate refers to 
the veteran as a United States Citizen, shows his usual 
residence as Virginia Beach, Virginia, refers to the veteran 
as married, and lists the appellant as his spouse. 

The appellant was initially denied death pension benefits 
based on excessive income.  The record shows that the RO 
subsequently awarded VA death pension benefits to J.C. as 
surviving spouse of the veteran.  Therefore, both the 
appellant and J.C. should be considered interested parties in 
this matter, and consideration should be given to regulatory 
contested claims procedures. 

The essential underlying question is which marriage should be 
viewed as valid for purposes of payment of VA death benefits.  
The statement of the case sets forth a detailed analysis 
under Philippine law, including the impact of some changes in 
Philippine law.  However, the Board wonders as to the 
significance of the fact that the divorce was obtained in the 
United States, apparently by a veteran who was a United 
States Citizen.  Further, the record shows that the veteran 
and the appellant were residing in Virginia at the time of 
the veteran's death.  The Board notes here that 38 C.F.R. 
§ 3.1(j) defines marriage as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  

Under the particular circumstances of this case, the Board 
believes that a comprehensive review of the facts and a 
detailed analysis of the proper application of pertinent law 
to this case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should refer this case to 
the appropriate VA Regional Counsel for 
review and an opinion.  The Regional 
Counsel should be asked to offer a legal 
opinion as to whether the December 1979 
marriage ceremony between the veteran and 
the appellant should be viewed as a valid 
marriage for purposes of recognition of 
the appellant as the surviving spouse of 
the veteran.  It is requested that the 
legal impact of the following be 
discussed:
     -the apparent change in Philippine 
law;
     -the veteran's apparent U.S. 
citizenship;
     -the fact that the veteran died in 
Virginia;
     -the California divorce.  

2.  After completion of the above, the 
RO/AMC should review the expanded record 
and determine if the appellant should be 
recognized as the surviving spouse of the 
veteran.  The RO/AMC should issue an 
appropriate supplemental statement of the 
case, and the case should be returned to 
the Board.  Any necessary contested claims 
procedures should be followed with regard 
to J.C.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



